113 F.3d 1241
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mario HERNANDEZ-TREVINO, a.k.a. Mario Trevino Hernandez, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70272.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 29, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals, No. Alh-etl-pfj.
BIA
REVIEW DENIED.
Before:  BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Mario Hernandez-Trevino, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals, dismissing his appeal of the immigration judge's denial of his application for a waiver of deportation pursuant to 8 U.S.C. § 1182(c).  Hernandez-Trevino was found deportable for being convicted of an aggravated felony and a controlled substance violation.  In accord with our opinion in Duldulao v. INS, 90 F.3d 396, 399-400 (9th Cir.1996), we dismiss for lack of jurisdiction.1


3
PETITION DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Petitioner's motion to file a late response to the INS's motion to dismiss is granted and the response is deemed filed.  Petitioner's argument that Duldulao was wrongly decided is unavailing, because we cannot reconsider or overrule the decision of a prior three judge panel.  United States v. Gay, 967 F.2d 322, 327 (9th Cir.1992)